Supplement dated July 21, 2011 to the Prospectus and Statement of Additional Information dated June 29, 2011 for Performance Trust Municipal Bond Fund (the “Fund”), a series of Trust for Professional Managers (the “Trust”) Effective immediately, G. Michael Plaiss has been added as a portfolio manager for the Fund. The following disclosures are hereby revised to reflect the addition of Mr. Plaiss as a portfolio manager of the Fund: Summary Prospectus The disclosure under the Summary Section entitled “Management – Portfolio Managers” on page 5 is amended to read as follows: Portfolio Managers The following individuals have served as the Fund’s portfolio managers since the Fund’s inception in 2011: Name Primary Title J. Thomas Futrell, CFA Senior Portfolio Manager Johnathan N. Wilhelm Portfolio Manager, Analyst G. Michael Plaiss, CFA Portfolio Manager Prospectus The disclosure under the section entitled “Management of the Fund – Portfolio Managers” beginning on page 9 is amended to include the following: G. Michael Plaiss, CFA® Mr. Plaiss serves as a member of the Adviser’s portfolio management team, and focuses on modeling residential mortgage-backed securities cash flows and portfolio attribution.He also serves as co-portfolio manager on two residential mortgage-backed securities hedge funds sponsored by the Adviser.Prior to joining the Adviser in 2009, Mr. Plaiss served as Chief Investment Officer of Strategic Capital Investment Advisors, Inc., from 2004 to 2009.Mr. Plaiss acquired more than twelve years’ experience managing fixed-income portfolios for banks and insurance companies including five years with Kentucky Farm Bureau, where he managed more than $700 million in municipal bonds, corporate bonds, agency securities and mortgage-backed securities.Mr. Plaiss graduated from Indiana University, Bloomington with a degree in Economics. SAI The section entitled “Management of the Fund – Portfolio Managers”, beginning on page 23 is amended as follows: Portfolio Managers As stated in the Prospectus, J. Thomas Futrell, Johnathan N. Wilhelm and G. Michael Plaiss (the “Portfolio Managers”) are primarily responsible for the day-to-day management of the Fund’s investment portfolio. 1 The following provides information regarding other accounts managed by the Portfolio Managers as of May 31, 2011: Name of Portfolio Manager Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts J. Thomas Futrell 0 $0 0 $0 5 Johnathan N. Wilhelm 0 $0 0 $0 8 G. Michael Plaiss 1 2 Please retain this supplement with your Prospectus and Statement of Additional Information. 2
